Title: To George Washington from “Juricola,” 31 July 1795
From: “Juricola”
To: Washington, George


          31 July 1795. The writer claims that although the flame of war in Europe has not enveloped the United States, the ocean between the two continents does not completely cut America off from that conflict. He praises GW for not permitting the war to influence him, for a desire to put the “common good” of U.S. domestic concerns first, and for his policy of impartiality in foreign relations.
          
          Three questions concern the Jay Treaty: “I. Whether it is expedient to adopt it, as was made. II. Whether it is expedient to reject it, without further endeavors to adjust the subject-matters: and III. Whether it is expedient to pursue further amicable measures to adjust the subject-matters.” The writer focuses on Article XII and the Senate resolution for its partial suspension. He considers the lack of “reciprocity” between the tonnage of U.S. and British vessels engaged in the West Indies trade a problem. Stipulations about the types of goods imported and exported from America and the British West Indies by U.S. and British merchants are called “unequal.”
          Juricola then critiques Article IX, which give “aliens … the right to hold lands and to receive them by descent and purchase within the United States.” He asks GW: “[I]f the state legislatures have now that power exclusively from the omission of a grant of it to the general government,” could that part of the treaty be ratified “without a retrospective amendment of the Constitution, or the consent of the legislature of those states, in which the lands lie?” To prevent “uneasiness and inconvenience,” future judicial courts might “decide against the existence of any power in the general government over the acquisition, the tenure, and the descent of lands within the several states.”
        